           Case 2:19-cr-00241-JAD-NJK Document 30 Filed 05/29/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 United States of America,                               Case No.: 2:19-cr-00241-JAD-NJK

 4          Plaintiff

 5 v.
                                                        Order Directing Disbursement of Funds
 6 Barbara Doutt Forbes,

 7          Defendant

 8

 9         On February 3, 2020, defendant Barbara Doutt Forbes entered a plea of guilty to tax

10 evasion in which the Court accepted her guilty plea. In the parties’ plea agreement, the defendant

11 agreed to pay restitution in the amount of $281,388.00 payable to the IRS. Defendant Forbes

12 now wishes to pay the restitution in full prior to being sentenced. The Clerk’s Office has since

13 received the check.

14         IT IS HEREBY ORDERED that the Clerk of Court disburse the restitution in the amount

15 of $281,388.00 payable to the IRS immediately.

16

17         DATED: May 29, 2020.

18

19                                                      JENNIFER A. DORSEY
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23
